Citation Nr: 1757878	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO. 16-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for residuals of a head injury, to include headaches, epistaxis, and deviated septum.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and March 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The issues of entitlement to service connection for posttraumatic stress disorder and bilateral hearing loss, as well as to a total disability rating based on individual unemployability due to service-connected disability, have been raised by the record in an August 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). With respect to the reopening of the service connection claim for bilateral hearing loss, the Board draws attention to the December 2013 private hearing examination associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for residuals of a head injury, to include headaches, epistaxis, and deviated septum; a left knee condition; and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent and credible evidence of record does not establish a current diagnosis of TBI.


CONCLUSION OF LAW

The criteria for the grant of service connection for TBI have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In January 2012 and August 2011, the RO mailed the Veteran VCAA letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including from private providers, have been secured to the extent possible. In an April 2016 letter to the Veteran, the RO indicated that her STRs were unavailable. Specifically, the RO found that all efforts to obtain the needed information have been exhausted and that further efforts are futile. As such, a remand to obtain such records is unwarranted.

In addition, the Veteran was afforded a VA examination in May 2016. The Board finds that the opinion obtained is adequate for purposes of adjudicating the service connection claim for TBI. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his or her opinion). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2017).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she has a diagnosis of TBI that is the result of her active service. Specifically, she contends that her claimed TBI is due to head injuries she received during an assault while in service. See August 2017 Board hearing transcript.

According to available STRs, the Veteran received emergency treatment in September 1985 for a laceration to the scalp. See September 1, 1985, Emergency Care and Treatment note. No wounds elsewhere were noted. The physician noted that the Veteran left the emergency room before a full examination could be conducted and that her injury "could be worse." Id. The Veteran later indicated that the laceration was from a knife wound during an assault. See August 2017 Board hearing transcript.

Subsequently, the Veteran returned to the emergency room with complaints of a severe headache and blurred vision. See September 19, 1985, Emergency Care and Treatment note. A CT scan of the head was ordered. Unfortunately, further pertinent STRs are unavailable for review.

In August 2011, the Veteran underwent a VA examination with regard to claimed headaches. See August 2011 Compensation and Pension Examination Note. During the examination, she reported that she has experienced progressively worse headaches since the claimed in-service assault. Id. The examiner could not provide an opinion without resorting to mere speculation. However, the examiner also determined that there is no current objective evidence that the Veteran's headaches were caused or aggravated to any degree by her service.

A VA TBI examination took place in May 2016. See May 2016 Initial Evaluation of Residuals of TBI Disability Benefits Questionnaire. During the examination, the Veteran did not complain of impaired memory, attention, concentration, or executive functions. She also reported normal judgment, motor activity, visual spatial orientation, and consciousness. In addition, the Veteran affirmed that her social interaction is routinely appropriate and that she is always oriented to person, time, place, and situation. Further, she indicated that she is able to comprehend and communicate by spoken and written language. No neurobehavioral abnormalities were noted. The examiner also cited a September 2011 CT scan of the head that found no acute intracranial abnormality. The examiner determined that there was no objective evidence of a TBI or TBI residuals.

Most recently, in August 2017, a videoconference hearing was held in connection with the Veteran's claims. See August 2017 Board hearing transcript. The Veteran testified that during the claimed in-service assault she suffered injury to her face and nose, resulting in a deviated septum, and went to the emergency room. Id. She indicated that she went back to work immediately because she was considered essential personnel. Id. In addition, she testified that a few days after the assault she woke up one morning with a severe headache and went to the hospital. Id. According to the Veteran, her current ENT physician stated that had a CT scan been performed at the time, it would have shown the deviated septum and other problems resulting from the assault. Id. The Veteran further stated that she has had headaches ever since. Id

Upon review of the record, the Board finds that the competent and credible evidence of record does not establish a current diagnosis of TBI. Both VA treatment records and available STRs are silent with respect to a diagnosis of TBI. In addition, the May 2016 VA examination did not find objective evidence of a TBI. The examiner based her conclusion on available treatment records, including a CT scan of the head, and on a physical examination and interview with the Veteran. There is no evidence to doubt the examiner's credibility. See 38 C.F.R. § 4.2.

In addition, the August 2011 VA examiner determined that there is no current objective evidence that the Veteran's reported headaches were caused or aggravated to any degree by her service. Simultaneously, however, the examiner concluded that he could not provide an opinion without resorting to mere speculation. The Board finds the August 2011 VA examination is inadequate. The Veteran's documented emergency room visits during service constitute credible evidence of a relationship between her in-service head injury and her claimed symptoms. Moreover, the Board finds that the Veteran's testimony of having experienced headaches since service constitutes credible evidence of a continuity of symptomatology that the examiner did not address. Regardless, while the Veteran is competent to testify to symptoms observable to a lay person, she is not competent to establish a diagnosis for TBI. See Layno v. Brown, 6 Vet. App. at 469. Therefore, the only competent, adequate etiological opinion of record is the May 2016 VA examination. 

The Board notes that the existence of a current disability at any time during the current appeal period is the cornerstone of a claim for VA disability compensation. 38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that, at some time during the current appeal period, the Veteran has the disability for which benefits are being claimed. Here, however, as noted above, the competent and credible evidence of record does not establish that, at any time during the current appeal period, the Veteran had a diagnosis of TBI or any residuals thereof. In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability (during the current appeal period) that has resulted from disease or injury. 38 U.S.C. § 1131. In the absence of a current disability during the current appeal period, the analysis ends, and the claim for service connection for TBI cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching this conclusion, the Board has also considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for TBI, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for TBI is denied.


REMAND

The Board finds that additional development of the evidence is necessary before it can properly adjudicate the issues of entitlement to service connection for residuals of a head injury, to include headaches, epistaxis, and deviated septum; a right knee condition; and a left knee condition.

Head Injury Residuals

The Veteran presented to her private physician in June 2015 with complaints of epistaxis, i.e., nose bleeding. See June 2015 progress note from Dr. C.G. The physician stated that the onset of the Veteran's epistaxis has been gradual and has been occurring in an intermittent pattern for over 30 years. In addition, the physician stated that the bleeding is precipitated by trauma, specifically head and facial injury involving punching and stabbing to face and head 30 years ago as well as nose picking.

In May 2016, the Veteran underwent a VA examination regarding her claimed headaches. See May 2016 Headaches Disability Benefits Questionnaire. During the examination, the Veteran reported constant head pain, typically on the top of her head, as well as associated changes in vision, such as scotoma, flashes of light, and tunnel vision. Id. In the contemporaneous VA TBI examination report, the examiner determined that the Veteran's claimed headaches were not secondary to TBI.

The Board finds that the May 2016 VA examination regarding claimed headaches is inadequate. While the Board has found that the Veteran does not have a diagnosis of TBI, the examiner failed to determine whether the Veteran's claimed headaches were otherwise related to her active service - specifically, to her in-service assault. In addition, the Veteran has reported a diagnosis of deviated septum related to the in-service assault. See August 2017 Board hearing transcript. The record also reflects complaints of epistaxis occurring since service. The VA examination did not address the nature and etiology of these other claimed residuals of her head injury. Accordingly, a remand is necessary to afford the Veteran a new examination to determine the nature and etiology of her claimed head injury residuals, to include headaches, epistaxis, and deviated septum. The Board reminds the examiner that it finds credible the Veteran's report that she suffered an assault in service.

Bilateral Knee Condition

Separately, the Veteran contends that her right knee condition and left knee condition are due to an in-service injury. Specifically, she contends that during physical training she fell on her left knee and, as a result, was required to always favor the left knee. She contends that she has experienced problems with both knees ever since. See August 2017 Board hearing transcripts. 

In February 2012, the Veteran submitted to a VA examination in regard to her knees. See February 2012 Knee and Lower Leg Conditions Disability Benefits Questionnaire. The examiner noted an abnormal range of motion as well as functional loss due to less movement than normal, pain on movement, and swelling of both knees. The examiner also cited imaging studies that revealed arthritis of both knees. However, the examiner concluded that the Veteran's bilateral knee condition "is not caused by or a result of military service." Id. The examiner reasoned that there is no objective evidence of a knee condition onset in military service or shortly after discharge from military service.
The Board finds that the February 2012 VA examination is inadequate. First, the examiner failed to apply the correct standard for establishing service connection. The threshold for establishing service connection is the "at least as likely as not" standard. 38 C.F.R. §§ 3.102, 4.3. Further, the examiner did not address the Veteran's reported continuity of knee symptoms since her in-service knee injury. Accordingly, a remand is necessary to afford the Veteran a new examination to determine the etiology of her right knee condition and left knee condition. In rendering any opinion, the examiner must apply the proper standard of service connection and address the Veteran's reported continuity of symptomatology.

The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to evaluate the nature and etiology of her claimed head injury residuals, including headaches, epistaxis, and deviated septum. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed head injury residuals, including headaches, epistaxis, and deviated septum, were caused by or related to her service. The Board reminds the examiner that it finds credible the Veteran's report that she suffered an assault in service. The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions. If her reports are discounted, the examiner should provide a reason for doing so.

A complete rationale must be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Following completion of the above, afford the Veteran a VA examination to evaluate the etiology of her right knee condition and left knee condition. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition and left knee condition were caused by or related to her service.

The examiner must specifically consider the Veteran's reported continuity of symptomatology of knee problems since service. The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions. If her reports are discounted, the examiner should provide a reason for doing so.

A complete rationale must be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


